TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN





NO. 03-03-00028-CR


Nathaniel Drew Carter III, Appellant

v.


The State of Texas, Appellee





FROM THE CRIMINAL DISTRICT COURT OF DALLAS COUNTY

NO. F-0273284-IH, HONORABLE JANICE L. WARDER, JUDGE PRESIDING



O R D E R
PER CURIAM
The reporter's record is overdue.  The court reporter, Ms. Mary Belton, did not
respond to the Court's overdue notice.
Appellant, who was sentenced to twenty years' imprisonment, is represented by
appointed counsel on appeal.  We assume that if there were any question whether appellant is
indigent, the court would not have appointed counsel.
The trial court is instructed to direct the court reporter to prepare the reporter's record
at no cost to appellant. The reporter's record is ordered filed no later than May 18, 2003.
It is ordered April 10, 2003.

Before Chief Justice Law, Justices B. A. Smith and Puryear
Do Not Publish